DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.

Response to Amendment
The Amendment filed 1/19/21 has been entered.  Claims 1-6 and 8-9 remain pending in the application, Claims 7 and 10 have been cancelled, Claims 11-20 have been withdrawn, and no new claims have been added.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Sol teaches away from the present disclosure because the second side of the substrate (6d) is closer to the first and third bus bars than the second bus bar.  The examiner disagrees.  The claims state the first bus bar and third bus bar each have a length extending along the first side of the substrate, the examiner corresponded those “a lengths” to be 7a and 8a.  The claim goes on to say that the second side of the substrate is closer to the major length of the second bus bar than to each of the lengths of the first and third bus bars.  The second bus bar (9) is closer to the second side of the substrate (6d) than the disclosed lengths of the first and third bus bars (7a and 8a), not any length of the first and third bus bars, which would have included 7c and 8c.  Applicant further argues that Sol is silent to a first bus bar being electrically connected to the first electrochromic zone.  The associated description of electrical connections 8+/- in the specification explains how the bus bars are electrically connected to the zones In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).     

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to claim a major length of the second bus bar but the examiner was unable to locate a major length in the specification.  
Claims 3-6 and 8-9 are rejected for depending on Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sol (US 6,492,619), previously cited, in view of Burdis (US 2011/0260961), previously cited.  
Regarding Claim 1: Sol teaches an electro-conductive device (fig 11, col 2 lines 62-64) comprising: a substrate (4) having a first side (6a side2) and a second side opposite the first side (6d side), wherein the substrate is part of a window assembly (col 4 line 13); a first zone (Heating Zone #1) having a first side (7a side) and a second side opposite the first side (7c side), wherein the first side of the substrate is adjacent and closer to the first side of the first zone than the second side of the first zone and the second side of the substrate is adjacent and closer to the second side of the first zone than the first side of the first zone (fig 1); a second zone (Heating Zone #2) having a third side (8a side) and a fourth side opposite the third side (8c side), wherein the first side of the substrate is adjacent and closer to the third side of the second zone than the fourth side of the second zone and the second side of the substrate is closer to the fourth side of the second zone than the third side of the second zone (fig 1); a first bus bar having a length extending along the first side of the substrate (7a) being adjacent to the first side of the first zone and electrically connected to the first zone and a first terminal (fig 1, 8- left, col 4 lines 56-59) wherein the first bus bar is not electrically connected to the second zone (fig 1, col 5 lines 7-12); a second bus bar having a major length extending along and parallel to the second side of the substrate (9, the major length being the long side) being adjacent to the second side of the first zone and the fourth side of the second zone (fig 1) and electrically connected to the first and second zones and a second terminal (8+), wherein the second bus bar is a common bus bar for the first and second zones (fig 1, col 5 lines 7-

    PNG
    media_image1.png
    860
    1097
    media_image1.png
    Greyscale

Regarding Claim 3: Sol in view of Burdis discloses the invention as described in Claim 1 and Sol further teaches wherein the first bus bar is electrically connected to the first voltage terminal, second bus bar is electrically connected to the second voltage terminal, and third bus bar is electrically connected to the third voltage terminal via electrical connections (col 4 lines 56-59) but does not specifically teach those electrical connections being wires.  However, in a similar field of endeavor, Burdis teaches the use of wires to connect the bus bars to the voltage source (¶3).  It would have been obvious to one of ordinary skill in the art before the invention was made to use wires as taught by Burdis for the electrical connections in Sol because wires are well known for their conductive abilities in electronics.  
Regarding Claim 4: Sol in view of Burdis discloses the invention as described in Claim 1 and Sol further teaches wherein the first and second zones are in a coplanar arrangement on a single substrate (fig 1).  
Regarding Claim 5: Sol in view of Burdis discloses the invention as described in Claim 1 and Sol further teaches wherein the substrate is transparent (col 4 lines 14-15). 
Regarding Claim 6: Sol in view of Burdis discloses the invention as described in Claim 1 and Sol further teaches wherein the first, second, and third bus bars are permanently attached to the substrate (col 11 lines 3-5).  
Regarding Claim 8:  Sol in view of Burdis discloses the invention as described in Claim 1 and Sol further suggests wherein the substrate and bus bars are a part of a laminate (col 12 lines 6-8).  
Regarding Claim 9: Sol in view of Burdis discloses the invention as described in Claim 1 but does not specifically teach the first bus bar having a different thickness than the second bus bar.  However, it would have been obvious to one of ordinary skill in the art that the second bus bar would be thicker than the first because it has to carry all of the current for both halves of the device and the first only has to carry for the first half (Burdis ¶10). 

Allowable Subject Matter
Claim 2 is allowed.  Previously identified allowable subject matter has been put in independent form.  Reasons for indicating allowance are on page 6-7 of the 10/19/20 Final Office Action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/16/21


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Annotated figure 1 at the end of the rejection of claim 1. 
        2 The examiner is using the word ‘side’ to utilize the annotations already on the figure to map the claim language, referring to the side is not intended to say that the description that attaches to that element is the same as the claim - the ‘side’ describers are being used for pointing out locations only.